Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT

TO

STALKING HORSE AGREEMENT

This First Amendment to Stalking Horse Agreement (this “Amendment”), is made and
entered into as of August 14, 2020 by and among GNC Holdings, Inc., a Delaware
corporation (the “Seller”), on behalf of itself and the other Selling Entities,
and Harbin Pharmaceutical Group Holding Co., Ltd., a corporation incorporated in
the People’s Republic of China (the “Buyer”, together with the Seller and the
other Selling Entities, the “Parties” and each, a “Party”), and amends the
Stalking Horse Agreement, dated as of August 7, 2020 (the “Agreement”), by and
among the Selling Entities and the Buyer. Capitalized terms used herein and not
otherwise defined herein have the meanings ascribed to such terms in the
Agreement.

WHEREAS, the Parties, in accordance with Section 10.1 of the Agreement, wish to
amend the

Agreement as set forth in this Amendment.

NOW, THEREFORE, for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.

Amendment to Section 1.1. Section 1.1 of the Agreement is hereby amended by
adding the following definition:

“Bidding Protections Order” means the Bankruptcy Court’s Order Approving (I) The
Debtors’ Entry into Stalking Horse Agreement and Related Bid Protections and
(II) Granting Related Relief.

 

2.

Amendment to Section 7.14(a). Section 7.14(a) of the Agreement is hereby amended
by (x) adding the double-underlined bolded text (indicated textually in the same
manner as the following example: double-underlined bolded text) and (y) deleting
the bolded text with strikethrough (indicated textually in the same manner as
the following example: bolded text with strikethrough), as follows:

(a)     If (i) (x) an Auction takes place and the Buyer is not identified as the
Successful Bidder, (y) at the time the Successful Bidder is identified, the
Buyer is not in material breach of this Agreement such that the conditions in
Section 8.3(a) and Section 8.3(b) would not then be satisfied, and (z) a sale of
all or substantially all of the Purchased Assets to a Person (a “Third-Party”)
other than GNC Newco, the Buyer or an Affiliate of the Buyer (a “Third-Party
Sale”) is consummated or (ii) a stand-alone Chapter 11 plan of reorganization,
including the Restructuring, under which the Selling Entities’ secured lenders
receive a material portion of the equity and/or debt in the reorganized Seller
(a “Restructuring Transaction”) is consummated, then, in each case, the Buyer
will be entitled to receive, without further order of the Bankruptcy Court or
the Canadian Court, from the proceeds of such Third-Party Sale, (A) an amount in
cash equal to $22,800,000 (the “Termination Fee”) plus (B) the amount of the
Buyer’s reasonable documented out-of-pocket expenses (including expenses of
outside counsel, accountants and financial advisers) incurred in connection with
the Buyer’s evaluation, consideration and negotiation of a possible transaction
with the Seller and in connection with the transactions contemplated hereby, up
to a maximum amount of $3 million (the “Expense Reimbursement” and together with
the Termination Fee, the “Termination Payment”); provided, that the Termination
Payment shall not be payable to the Buyer in the event a Restructuring
Transaction is consummated following the termination of this Agreement (I) by
the Seller pursuant to Section 9.1(f), Section 9.1(i) or Section 9.1(k), (II) by
the



--------------------------------------------------------------------------------

Seller or Buyer pursuant to Section 9.1(a), or Section 9.1(j), or
Section 9.1(l), (III) pursuant to any other provision of Section 9.1 at a time
when the Seller would have been permitted to terminate this Agreement pursuant
to Section 9.1(f), Section 9.1(i) or Section 9.1(k) or (IV) by the Seller at a
time when the Deposit shall have become payable to Seller as a result of a Buyer
Default Termination; provided, further, that in no event shall Buyer be entitled
to receive Expense Reimbursement on more than one occasion, and to the extent
Buyer shall have received any Expense Reimbursement pursuant to Section 7.14(b)
prior to the payment of any Termination Payment pursuant to this
Section 7.14(a), such Termination Payment shall be reduced by the amount of
Expense Reimbursement previously paid.

 

3.

Amendment to Section 9.1. Section 9.1 of the Agreement is hereby amended by
adding a new Section 9.1(l) immediately after Section 9.1(k) and before the
proviso at the end of Section 9.1, as follows:

(l)     the Buyer or the Seller, if (i) the Bidding Protections Order has not
been entered by the Bankruptcy Court by August 20, 2020 or (ii) following the
entry of the Bidding Protections Order, the Bidding Protections Order ceases to
be in full force and effect, or is revoked, rescinded, vacated, reversed or
stayed, or otherwise rendered ineffective by a court of competent jurisdiction;

 

4.

Effect of Amendment. Expect as expressly amended by the foregoing, all of the
terms and conditions of the Agreement shall remain unchanged and in full force
and effect. Whenever the Agreement is referred to in the Agreement or in any
other agreements, documents and instruments, such reference shall be deemed to
be to the Agreement as amended by this Amendment. Notwithstanding the foregoing,
references to the date of the Agreement, and references to “the date hereof” and
“the date of this Agreement” or words of like import shall continue to refer to
August 7, 2020.

 

5.

Counterparts. This Amendment may be executed by facsimile or other electronic
signature (including portable document format) and in one or more counterparts,
and by the different Parties in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement, and which shall become effective when one
or more counterparts have been signed by each of the Parties and delivered (by
facsimile, electronic mail or otherwise) to the other Parties.

 

6.

Miscellaneous. The terms set forth in each of Section 10.1 (Amendment and
Modification), Section 10.3 (Notices), Section 10.4 (Assignment), Section 10.5
(Severability), Section 10.6 (Governing Law), Section 10.9 (Submission to
Jurisdiction; WAIVER OF JURY TRIAL), Section 10.12 (Entire Agreement),
Section 10.13 (Remedies) and Section 10.17 (Mutual Drafting) of the Agreement
are incorporated herein by reference mutatis mutandis as if set forth herein.

[Signature pages follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this First Amendment to the
Stalking Horse Agreement to be executed as of the date first written above.

 

GNC HOLDINGS, INC., on behalf of itself and the other Selling Entities By:  

/s/ Tricia K. Tolivar

Name:   Tricia K. Tolivar Title:   Executive Vice President and Chief Financial
Officer

[Signature Page to First Amendment to Stalking Horse Agreement]



--------------------------------------------------------------------------------

HARBIN PHARMACEUTICAL GROUP HOLDING CO, LTD. By:  

/s/ Yong Kai Wong

Name:   Yong Kai Wong Title:   General Manager

[Signature Page to First Amendment to Stalking Horse Agreement]